Citation Nr: 1500137	
Decision Date: 01/05/15    Archive Date: 01/09/15

DOCKET NO.  08-39 081	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Cleveland, Ohio


THE ISSUE

Entitlement to service connection for peripheral venous insufficiency, also claimed as bilateral ankle swelling, to include as secondary  to service-connected diabetes mellitus, type II.  


REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

Betty Lam, Associate Counsel




INTRODUCTION

The Veteran served on active duty from July 1970 to March 1972. 

This appeal to the Board of Veterans' Appeals (Board) arose  from a November 2007 rating decision in which the RO, inter alia, denied the Veteran's claim for service connection for peripheral venous insufficiency. 

In July 2012, the Board remanded the Veteran's claim of service connection for peripheral venous insufficiency, also claimed as ankle swelling, to include as due to service-connected diabetes mellitus to the RO, via the Appeals Management Center (AMC) in Washington, DC, for additional development. 

In addition to thr paper claims file, the Veteran has paperless, electronic files in Virtual VA and the Veterans Benefits Management System (VBMS).  A review of the documents in Virtual VA reveals treatment records from the Columbus VA Medical Center (VAMC) dated through August 2012 and an Informal Hearing Presentation has been submitted on behalf of the Veteran by his representative.  This has been considered by the Board in adjudicating this matter.  The remaining documents in the Virtual VA paperless claims file are either duplicative in the paper claims file or irrelevant to the issues on appeal.   Further, the Veteran's VBMS file does not contain any documents at this time. 

For reasons expressed below, the claim on  appeal is being remanded to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran when further action, on his part, is required.


REMAND

Unfortunately, the Board finds that further AOJ action on the claim remaining on appeal is warranted, even though such will, regrettably, further delay an appellate decision on this matter.

A remand by the Board confers upon the Veteran, as a matter of law, the right to compliance with the remand instructions, and imposes upon VA a concomitant duty to ensure compliance with the terms of the remand.  See Stegall v. West, 11 Vet. App. 268, 271 (1998).  

The Veteran contends that his peripheral venous insufficiency, also claimed as ankle swelling, is secondary to his now service-connected diabetes mellitus, type II.  The service treatment records are silent as to any complaints, treatments or diagnoses related to any cardiac problems or lower extremity vascular problems during service.  The post-service treatment records reflect complaints related to pain in his feet associated with numbness, weakness, and discoloration of the lower extremities from the knees and cramping sensation in his legs beginning in April 2007.  

Several etiology opinions have been obtained in connection with this claim.  An April 2007 VA examination which included a physical examination of the lower extremities revealed "evidence" of peripheral venous insufficiency with hyperpigmentation changes, however the examiner did not provide an opinion as to the nature and etiology of the referenced peripheral venous insufficiency.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 301 (2008) (stating that a medical examination report must contain not only clear conclusions with supporting data, but also a reasoned medical explanation connecting the two); see also Stefl v. Nicholson, 21 Vet. App. 120, 124   (2007) ("[A]medical opinion ... must support its conclusion with an analysis that the Board can consider and weigh against contrary opinions").  

An October 2007 VA addendum report reiterates that the Veteran's complaints are typical of peripheral vascular disease.  The examiner stated that there is no definite diagnosis for the cause of the peripheral vascular disease, although he excluded diabetes based on the ankle-brachial index (ABI) test results.  The examiner stated that cyanosis of the foot could be explained by either central cyanosis or cold injury in the past.  The examiner concluded that diabetes is not responsible for the Veteran's peripheral vascular disease.  

A July 2009 treatment record from the Columbus VA Medical Center (VAMC) notes that the Veteran experienced ankle swelling with edema and discoloration of the leg below the knee in the shin area.  The neurologist provided a diagnosis of peripheral sensory neuropathy and "possible etiology to include his underlying diabetes and a history of alcoholism."  

As a result, in July 2012, the Board found that a VA examination, by a physician, was required to resolve the claim for service connection for peripheral venous insufficiency-specifically to determine the nature and etiology of the Veteran's claimed condition.

On remand, an additional  opinion was provided  in August 2012.  A VA physician's assistant (PA) stated that the claims file was reviewed.  The PA found that the Veteran does not have a diagnosis or has ever had a diagnosis of vascular disease (arterial or venous).  The Veteran reported that he developed lower extremity edema around 2008, while the PA found that there is currently no edema of the lower extremity and the Veteran did not recall when the edema resolved.  The PA noted that the Veteran has a history of end-stage liver disease and the lower extremity edema was a result of the liver disease.  The PA found that the edema has resolved without residuals, and there is no evidence of peripheral neuropathy insufficiency at this point.  The PA opined that the lower extremity edema was not caused by or a result of service or diabetes.  The PA concluded that the edema was not aggravated beyond the normal progression by diabetes, and that the edema is primarily due to hyperalbuminemia and not vascular insufficiency.  However, this opinion is inconsistent with the medical evidence of record which reveal multiple diagnosis of peripheral venous insufficiency by previous VA examiners and treating physicians.  Moreover, the Veteran's representative has alleged that the PA is not a specialist or a physician with appropriate expertise to administer the examination as directed by the Board's July 2012 remand directives.  

Under the circumstances noted above, the Board finds that the medical evidence currently of record is inadequate, and that further examination and opinion is needed to resolve the service connection claim on appeal.  See 38 U.S.C.A.             § 5103A; 38 C.F.R. § 3.159; McLendon v. Nicholson, 20 Vet. App. 79 (2006).

The Veteran is hereby notified that failure to report to the scheduled examination, without good cause, may result in denial of the claims remaining on appeal.  See 38 C.F.R. § 3.655 (2014).  Examples of good cause include, but are not limited to, the illness or hospitalization of the claimant and death of an immediate family member. 

Prior to arranging for the Veteran to undergo VA examination, to ensure all due process requirements are met, and the record is complete, the AOJ should give the Veteran another opportunity to provide additional information and/or evidence pertinent to the claim remaining on appeal, explaining that he has a full one-year period for response.  See 38 U.S.C.A § 5103(b)(1); but see also 38 U.S.C.A. § 5103(b)(3) ( clarifying that VA may make a decision on a claim before the expiration of the one-year notice period).  The AOJ should specifically request that the Veteran provide, or provide appropriate authorization to obtain, any outstanding, pertinent private (non-VA) medical records. 

Thereafter, the AOJ should attempt to obtain any additional evidence for which the Veteran provides sufficient information, and, if needed, authorization, following the current procedures prescribed in 38 C.F.R. § 3.159 (2014). 

The actions identified herein are consistent with the duties imposed by the Veterans Claims Assistance Act of 2000 (VCAA).  See 38 U.S.C.A. §§ 5103, 5103A (West 2014); 38 C.F.R. § 3.159 (2014).  However, identification of specific actions requested on remand does not relieve the AOJ of the responsibility to ensure full compliance with the VCAA and its implementing regulations.  Hence, in addition to the actions requested above, the AOJ should also undertake any other development and/or notification action deemed warranted by the VCAA prior to adjudicating the claim  on appeal. 

Accordingly, this matter is hereby  REMANDED for the following action:

1.  Send to the Veteran and his attorney a letter requesting that the Veteran provide sufficient information, and if necessary, authorization to obtain any additional evidence pertinent to the remaining claims on appeal that is not currently of record.  Specifically request that the Veteran provide, or provide appropriate authorization to obtain, any outstanding, pertinent private (non-VA) medical records. 

Clearly explain to the Veteran that he had a full one-year period to respond (although VA may decide the claim within the one-year period).

2.  If the Veteran responds, assist him in obtaining any additional evidence identified, following the current procedures set forth in 38 C.F.R. § 3.159.  All records/responses received should be associated with the claims file.  If any records sought are not obtained, notify the Veteran of the records that were not obtained, explain the efforts taken to obtain them, and describe further action to be taken.

3.  After all records and/or responses received from each contacted entity have been associated with the claims file, arrange for the Veteran to undergo a VA vascular disease examination, by an appropriate physician at a VA medical facility, to determine the current nature and etiology of his claimed peripheral venous insufficiency.

The contents of the entire claims file (paper and electronic), to include a complete copy of this REMAND must be made available to the individual designated to examine the Veteran, and the examination report should include discussion of the Veteran's documented medical history and assertions.  All indicated tests and studies should be accomplished (with all results made available to the requesting physician prior to the completion of his or her report), and all clinical findings should be reported in detail.  

The examiner should clearly identify all current vascular conditions, including but not limited to peripheral venous insufficiency.  Then, with respect to each such diagnosed disability, the examiner should provide an opinion, consistent with sound medical judgment, as to whether it is at least as likely as not (i.e., there is a 50 percent or greater probability) that the disability (a) had its onset during service  or is otherwise medically-related to service; or, if not (b) was caused or is aggravated by service-connected diabetes mellitus, as alleged.

In providing the requested opinion(s), the examiner is advised that the Veteran is competent to report injuries and symptoms, and that his assertions in this regard must be considered in formulating the requested opinion.  If the Veteran's reports are discounted, the examiner should provide a clear rationale for doing so.

All examination findings/testing results, along with complete, clearly-stated rationale for the conclusions reached, must be provided..  In this regard, a discussion of the facts and medical principles involved would be of considerable assistance to the Board.

4.  To help avoid future remand, ensure that all requested actions have been accomplished (to the extent possible) in compliance with this REMAND.  If any action is not undertaken, or is taken in a deficient manner, appropriate corrective action should be undertaken.  Stegall v. West, 11 Vet. App. 268 (1998). 

5.  After completing the requested actions, and any additional notification and/or development deemed warranted, adjudicate the claim on appeal in light of all pertinent evidence and legal authority.

6.  If the  benefit sought on appeal remains denied, furnish to the Veteran and his attorney an appropriate supplemental statement of the case that includes clear reasons and bases for all determinations, and afford them the appropriate time period for response before the claims file is returned to the Board for further appellate consideration.

The purpose of this REMAND is to afford due process and to accomplish additional development and adjudication; it is not the Board's intent to imply whether any benefit requested should be granted or denied.  The Veteran need take no action until otherwise notified, but he may furnish additional evidence and/or argument during the appropriate time frame.  See Kutscherousky v. West, 12 Vet. App. 369 (1999). 

This REMAND must be afforded expeditious treatment.  The law requires that all claims remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).  




_________________________________________________
JACQUELINE E. MONROE
Veterans Law Judge, Board of Veterans' Appeals


Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).


